     Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 1 of 20




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                          GAINESVILLE DIVISION


UNITED STATES OF AMERICA
                                                       CRIMINAL CASE
     v.                                           No. 2:20-CR-00038-SCJ-JCF-1

HOLLIS DEAN GARMON




                                       ORDER

          This matter appears before the Court on Defendant’s Motions to

Suppress Statements (Doc. No. [16]), Dismiss Indictment (Doc. No. [17]), and

Suppress Evidence (Doc. No. [18]). Regarding the Motions to Dismiss and

Suppress Evidence, on March 19, 2021, the Honorable J. Clay Fuller, United

States Magistrate Judge, issued a Final Report and Recommendation (“R&R”)

recommending that Defendant’s motions be denied. Doc. No. [29]. Defendant

filed objections to the R&R on April 2, 2021. Doc. No. [31]. The Government did

not respond to Defendant’s objections. This matter is now ripe for review.

I.        BACKGROUND

          On July 20, 2020, a federal grand jury sitting in the Northern District of

Georgia returned an Indictment charging Defendant with one count of
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 2 of 20




knowing possession of a firearm while a felon in violation of 18 U.S.C.

§§ 922(g)(1) and 924(a)(2). Doc. No. [1]. Specifically, the Indictment alleges that

Defendant possessed a Smith & Wesson, model 642, .38 caliber revolver, in and

affecting interstate and foreign commerce, while he knew he had been

previously convicted of at least one of the following offenses, “each of which

was a crime punishable by imprisonment for a term exceeding one year”:

             a) Possession of Methamphetamine, in the Superior
             Court of Forsyth County, Georgia, on or about June 6,
             2001;
             b) Possession of Methamphetamine, in the Superior
             Court of Forsyth County, Georgia, on or about April
             22, 2003;
             c) Theft by Deception, in the Superior Court of
             Forsyth County, Georgia, on or about April 3, 2009;
             and
             d) Aggravated Assault and Possession of a Firearm by
             a Convicted Felon, in the Superior Court of Forsyth
             County, Georgia, on or about August 22, 2011[.]

Doc. No. [1]. Defendant asserts there is no evidence that he traveled with the

gun or caused it to travel in interstate or foreign commerce. Doc. No. [17], p. 1.

Defendant also asserts there is no evidence establishing where the firearm was

manufactured or if it has ever been outside the State of Georgia. Id.

      After Defendant entered a verbal plea of not guilty (Doc. No. [6]), he

moved to suppress statements (Doc. No. [16]), dismiss the indictment (Doc. No.
                                       2
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 3 of 20




[17]), and suppress evidence (Doc. No. [18]). The Court discusses those

motions, responses to the motions, the R&R, and objections to the R&R in turn.

      A.    Motion to Suppress Statements

      On November 13, 2020, Defendant moved to suppress statements. Doc.

No. [16]. Defendant did not identify any statements and instead requested a

“pre-trial hearing to determine the voluntariness of any and all statements

allegedly made by defendant and to suppress those which are not found to be

voluntary.” Id. at 1. Magistrate Judge Fuller deferred ruling on the matter to

this Court. Doc. No. [19]. After the Court scheduled a hearing for this matter,

the Government responded in opposition to the motion, stating that Defendant

“did not make any statements to law enforcement,” that there is thus nothing

to suppress, and that the motion should be denied as moot. Doc. No. [34]. The

Court agrees and will deny the motion (Doc. No. [16]) as moot.

      B.    Motion to Dismiss Indictment

      Defendant moves to dismiss the indictment against him, first arguing

that 18 U.S.C. § 922(g)(1) is unconstitutional as applied because it violates his

Second Amendment right to carry a firearm. Doc. No. [17], pp. 2–3. He argues

District of Columbia v. Heller, 554 U.S. 570 (2008) recognized that the Second


                                      3
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 4 of 20




Amendment grants the right to possess and carry weapons in case of

confrontation. Id. at 2 (citing Heller, 554 U.S. at 592). He contends that Heller

discussed but did not directly address 18 U.S.C. § 922(g)(1), and that there is

thus an open question as to whether the statute imposes an unconstitutional

limitation of the right to possess a firearm. See id. at 2–3.

      He also argues that the statute is facially unconstitutional because it

infringes on a fundamental constitutional right and cannot withstand any level

of scrutiny regardless of what argument the Government presents. See id. at 3–

5. Further, he contends that the statute violates the right to equal protection

under the Fifth Amendment because “many states have schemes that allow

felons to regain their right to bear arms,” which produces disparate results in

one’s ability to regain the right to possess firearms. See id. at 5. Finally,

Defendant argues the statue is unconstitutional facially and as applied because

it exceeds Congress’s authority under the Commerce Clause and the weapon

at issue is not shown to have been in interstate commerce when in Defendant’s

possession or control. Id. at 6–9. Defendant acknowledges that the Eleventh

Circuit has rejected his argument. Id. at 8 (citing United States v. Scott, 263 F.3d

1270, 1271–74 (11th Cir. 2001)).


                                        4
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 5 of 20




      The Government responded in opposition, arguing that Defendant’s

position has no merit because the Eleventh Circuit has “clearly” decided that

18 U.S.C. § 922(g)(1) is constitutional under all Defendant’s arguments. Doc.

No. [24], pp. 1–11. It further contends that the Eleventh Circuit categorically

bars as-applied challenges to the statute. Id. at 3. The Government also argues

that “[m]ost courts to consider the issue have” also found that felons are

necessarily removed from the class of law-abiding citizens for purposes of the

Second Amendment. Id. at 4–5 (citing cases). And in courts where the relevant

two-step analysis has proceeded to the second step, those courts have found

that 18 U.S.C. § 922(g)(1) passes intermediate scrutiny because the statute

reasonably relates to the government’s important interest in preventing crimes

and is reasonably tailored to further that interest. Id. at 5–7.

      C.     Motion to Suppress Evidence

      Defendant also moves to suppress evidence, arguing the evidence was

seized because of a search warrant for which there was no probable cause. Doc.

No. [18], p. 1. Specifically, Defendant argues that the application for the

underlying search warrant asserted that two family members of Defendant had

stated that Defendant carried firearms and was using methamphetamine, but


                                        5
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 6 of 20




the warrant does not convey exactly who supplied that information or when

they supplied it. Id. at 1–3. Therefore, Defendant argues, the judicial officer who

issued the search warrant could not have considered the veracity of the witness

statements and could not have determined whether their statements provided

a substantial basis for probable cause. Id. at 3–5. Defendant also argues that this

information had been given to law enforcement officers at least seven months

prior to the execution of the search warrant and was thus “stale,” which further

negates a finding of probable cause. See id. at 6–7.

      The Government responded in opposition, arguing that under the

totality of the facts and circumstances, and given the statements by Defendant’s

family members and others, the warrant contained sufficient probable cause to

search Defendant’s residence. Doc. No. [23], pp. 1, 3–10. And even if the

warrant lacked probable cause, “the officers relied on a search warrant signed

by a magistrate judge in good faith.” Id. at 1, 11–12. The Government also

argues that the information supporting the warrant was not stale because the

information concerned Defendant’s possession of firearms, which was not

likely to have changed in the time between the family members’ report and the

execution of the search warrant. See id. at 10–11. Alternatively, the Government


                                       6
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 7 of 20




argues that the Court should deny the motion because Defendant “was

required to submit his residence to a search, at the request of law enforcement,

with or without a warrant, as a condition of his probation.” Id. at 1, 13–14.

      D.     R&R

      Magistrate Judge Fuller entered an R&R recommending that Defendant’s

motions be denied. Doc. No. [29]. The Court incorporates by reference the

R&R’s factual and procedural background. Id. at 1–2. As to the Motion to

Dismiss, Magistrate Judge Fuller found that Defendant’s arguments

concerning 18 U.S.C. § 922(g)(1) “are unsupported by Heller and foreclosed by

binding Eleventh Circuit precedent.” Id. at 3–4. Heller and other binding

decisions have either strongly indicated or directly stated that 18 U.S.C.

§ 922(g)(1) is not unconstitutional. See id. at 4–6. Magistrate Judge Fuller

observed that the Eleventh Circuit has repeatedly rejected Defendant’s specific

Heller-based Second Amendment arguments. Id. at 6. Magistrate Judge Fuller

also rejected Defendant’s Fifth Amendment argument, relying on decisions

from this district and courts outside the Eleventh Circuit finding that state-to-

state variation in rules allowing for felons the restoration of the right to carry

firearms does not render 18 U.S.C. § 922(g)(1) unconstitutional. Id. at 6–9.


                                       7
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 8 of 20




Further, Magistrate Judge Fuller rejected Defendant’s Commerce Clause and

Tenth Amendment arguments, citing Eleventh Circuit decisions holding that

18 U.S.C. § 922(g)(1) is not a facially unconstitutional exercise of Congress’s

Commerce Clause powers. Id. at 9–10.

      As to Defendant’s Motion to Suppress Evidence, Magistrate Judge Fuller

found it unnecessary to determine whether probable cause was established

because the good faith exception to the exclusionary rule applies. Id. at 14. In

particular, Magistrate Judge Fuller described the relevant standard laid out in

United States v. Leon, 468 U.S. 897 (1984) and found that Defendant made

arguments concerning only one of the circumstances considered under Leon:

that “the affidavit was so lacking in indicia of probable cause to believe that

evidence of a crime would be found at Defendant’s residence that official belief

in its existence was unreasonable.” Id. at 14–17. Magistrate Judge Fuller found

that the information in the affidavit supporting the application for a search

warrant contained sufficient information to support probable cause because it

showed that people close to Defendant, including family members, “had

reported to Defendant’s probation officer their specific observations of

Defendant with two firearms and ammunition and his drug use.” Id. at 17–18.


                                      8
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 9 of 20




Magistrate Judge Fuller also found that the affidavit supplied facts to support

a reasonable belief that Defendant was located at the address that was the

subject of the search warrant and that the firearms would be there. Id. at 18–19.

Finally, Magistrate Judge Fuller found no evidence that law enforcement

officials seeking and executing the warrant acted in any manner that would

have triggered the exclusionary rule.

      E.     Defendant’s Objections

      Defendant objects to the R&R’s conclusions as to both the Motion to

Dismiss the Indictment and the Motion to Suppress Evidence. Doc. No. [31]. As

to the Motion to Dismiss, Defendant first argues that the R&R erred in finding

that 18 U.S.C. § 922(g)(1) does not violate Defendant’s Second Amendment

rights. Id. at 1–2. He reasserts his earlier arguments that Heller does not address

the constitutionality of § 922(g) and that subsequent Eleventh Circuit decisions

finding that § 922(g) is constitutional rely only on dicta from Heller. Id.

Defendant also objects to the R&R’s finding concerning his Fifth Amendment

challenge, arguing that Magistrate Judge Fuller erroneously relied on cases

from other jurisdictions to find that no Fifth Amendment violation results due

to the state-by-state disparities in restoring rights to possess firearms as a felon.


                                        9
 Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 10 of 20




Id. at 2–3. Finally, Defendant objects to the R&R’s finding that § 922(g)(1) does

not exceed Congress’ Commerce Clause authority, arguing the Commerce

Clause does not allow Congress to criminalize the purely intrastate possession

of a firearm only because it crossed state lines prior to a person’s possession of

it. Id. at 3. Defendant acknowledges that Eleventh Circuit precedent binds this

Court regarding this issue. See id.

      Next, Defendant objects to the R&R’s conclusion that the Motion to

Suppress Evidence should be denied under the “good faith” doctrine. Id. at 3–

4. Defendant argues that Magistrate Judge Fuller erred in finding that the good

faith exception applies when there is no information as to who provided the

information supporting probable cause, nor when it was provided. Id. at 4.

Relatedly, Defendant argues that Magistrate Judge Fuller erred in finding that

the warrant was not “stale” because there is no information concerning when

the alleged family members provided the underlying information, and the

email from the probation officer was from seven months prior to the execution

of the search warrant. Id. at 4–5.

      The Government did not file a response to Defendant’s objections. The

Court rules as follows.


                                       10
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 11 of 20




II.   LEGAL STANDARD

      Pursuant to 28 U.S.C. § 636(b)(1), the Court must conduct a de novo

review of those portions of the R&R to which Defendant has timely and

specifically objected. The Court may accept, reject, or modify, in whole or in

part, the findings and recommendations made by the magistrate judge. 28

U.S.C. § 636(b)(1); United States v. Raddatz, 447 U.S. 667 (1980).

      For a party’s objections to warrant de novo review, he “must clearly

advise the district court and pinpoint the specific findings that [he] disagrees

with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009). The

Eleventh Circuit has noted that “[p]arties filing objections to a magistrate’s

report and recommendation must specifically identify those findings objected

to. Frivolous, conclusive, or general objections need not be considered by the

district court.” Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). The

remainder of the R&R, to which neither party offers specific objections, will be

assessed for clear error only. See Tauber v. Barnhart, 438 F.Supp.2d 1366, 1373

(N.D. Ga. 2006) (“[I]ssues upon which no specific objections are raised do not

so require de novo review; the district court may therefore ‘accept, reject, or

modify, in whole or in part, the findings or recommendations made by the


                                       11
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 12 of 20




magistrate judge[,]’ applying a clearly erroneous standard.”) (quoting 28 U.S.C.

§ 636(b)(1)).

III.   ANALYSIS

       The Court first discusses Defendant’s objections as to the R&R’s

conclusions regarding the Motion to Dismiss. Then the Court turns to

Defendant’s objections as to the R&R’s conclusions regarding the Motion to

Suppress Evidence.

       A.       Motion to Dismiss Objections

       Defendant has specifically objected to the R&R’s conclusion that 18

U.S.C. § 922(g)(1) does not violate Defendant’s Second Amendment rights.

Upon de novo review, the Court agrees with the R&R’s findings. The Second

Amendment provides: “A well regulated Militia, being necessary to the

security of a free State, the right of the people to keep and bear Arms, shall not

be infringed.” U.S. Const. Amend II. As the R&R discussed, binding Eleventh

Circuit decisions preclude Defendant’s arguments stemming from Heller. See,

e.g., United States v. Rozier, 598 F.3d 768, 771 (11th Cir. 2010) (stating that

“statutory restrictions of firearm possession, such as § 922(g)(1), are a

constitutional avenue to restrict the Second Amendment right of certain classes


                                       12
 Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 13 of 20




of people”). Those decisions bind this Court. Furthermore, the Supreme Court

reiterated after Heller that it did not intend to “cast doubt on such longstanding

regulatory measures as prohibitions on the possession of firearms by felons.”

McDonald v. City of Chicago, Ill., 561 U.S. 742, 786 (2010) (quotation omitted).

The Court therefore denies Defendant’s Motion to Dismiss the Indictment on

the basis that 18 U.S.C. § 922(g)(1) violates the Second Amendment.

      Next, Defendant objects to the R&R’s rejection of his argument that

disparate state-by-state effects of § 922(g)(1) violate the Fifth Amendment. First,

the Court notes that Defendant’s objection is a cursory re-hash of his initial

arguments and borders on the type of general objections that this Court need

not consider. In any event, the argument is without merit. Numerous courts

have considered and rejected this exact Equal Protection challenge to

§ 922(g)(1). See, e.g., United States v. Jones, 673 F. Supp. 2d 1347, 1355–56 (N.D.

Ga. 2009), adopted by 673 F. Supp. 2d 1347, 1348 (N.D. Ga. 2009) (citing cases).

To the extent intermediate scrutiny were to apply, as some courts have found,

the statute survives the intermediate scrutiny analysis. Its dependence on state

law, and the disparate results that result from that scheme, survive this level of

scrutiny because the government interest in preventing crime is substantial and


                                       13
 Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 14 of 20




§ 922(g)(1), which forbids felons from possessing firearms, is substantially

related to addressing that end. See id. at 1355 (citing cases); United States v.

Daniels, No. 13-CR-00523-WHO, 2015 WL 1743746, at *9 (N.D. Cal. Apr. 16,

2015) (citing cases finding the same). The Court therefore denies Defendant’s

Motion to Dismiss the Indictment on the basis that 18 U.S.C. § 922(g)(1) violates

the Fifth Amendment.

      Finally, the Court rejects Defendant’s objections to the R&R’s conclusion

that 18 U.S.C. § 922(g)(1) does not exceed Congress’s authority under the

Commerce Clause. Defendant explicitly acknowledges that the R&R relies on

“the binding authority of United States v. Jordan, 635 F.3d 1181 (11th Cir.

2011).” Doc. No. [31], p. 3. Defendant objects based on “a possibility” raised in

a Supreme Court concurrence. Notably, Defendant does not raise an objection

concerning the facts specific to his case—that his firearms allegedly did not

travel in or otherwise interact with interstate commerce. Upon review, the

Court finds that Eleventh Circuit precedent precludes Defendant’s argument.

See Jordan, 635 F.3d at 1189 (“We have repeatedly held that Section 922(g)(1) is

not a facially unconstitutional exercise of Congress’s power under the

Commerce Clause because it contains an express jurisdictional requirement.”).


                                      14
 Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 15 of 20




The Court therefore denies Defendant’s Motion to Dismiss the Indictment on

the basis that 18 U.S.C. § 922(g)(1) is an unconstitutional exercise of Congress’s

Commerce Clause powers.

      B.     Motion to Suppress Evidence Objections

      Regarding the Motion to Suppress Evidence, Defendant objects to the

R&R’s recommendation to deny the motion under the good faith doctrine,

arguing that the lack of information concerning the identity of the family

members who provided the information, as well as the alleged staleness of the

information, both preclude the R&R’s finding. Doc. No. [31], pp. 3–5. The Court

disagrees. While the specific identities of the family members are not given in

the affidavit, the information it provides is detailed and relayed by a reliable

source: that a Georgia State Probation Officer informed the Forsyth County

Sheriff’s Office that Defendant’s family members had disclosed that Defendant

“carries 2 handguns with ammunition at all times” and that Defendant was still

using methamphetamine. Doc. No. [18-2], p. 5. The affidavit also provides

information from independent investigation and other, named sources—

including Defendant’s girlfriend—concerning Defendant’s criminal activities

and his residence. See id. at 5–6. Notably, Defendant’s criminal history


                                       15
  Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 16 of 20




included “threatening law enforcement officers with a firearm,” and there was

an outstanding arrest warrant for Defendant for having violated the terms of

his probation. Id. at 5.

      “Under [the] good faith exception to the exclusionary rule, suppression

is necessary only if the officers were dishonest or reckless in preparing their

affidavit or could not have harbored an objectively reasonable belief in the

existence of probable cause.” United States v. Robinson, 336 F.3d 1293, 1296

(11th Cir. 2003) (quotation and citation omitted). Courts find that the good faith

exception applies when the affidavit is not reckless, dishonest, or so lacking in

indicia of probable cause that a reasonable officer could not have believed that

the affidavit did not provide probable cause. See United States v. Jones, 149 F.

App’x 954, 963 (11th Cir. 2005). To trigger the exclusionary rule—and thereby

find that the good faith exception does not apply—the law enforcement

conduct must have been “sufficiently deliberate that exclusion can

meaningfully deter it, and sufficiently culpable that such deterrence is worth

the price paid by the justice system.” Herring v. United States, 555 U.S. 135, 144

(2009). As the R&R observes, the Eleventh Circuit has set forth specific

circumstances in which the good faith exception does not apply, the only one


                                       16
    Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 17 of 20




of which relevant to this case is “where the affidavit supporting the warrant is

so lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable.” United States v. Martin, 297 F.3d 1308, 1313 (11th Cir.

2002) (quotation and citation omitted).

        After review, the Court finds that the R&R properly concluded that the

information in the affidavit shows that it was not “so lacking in indicia of

probable cause as to render official belief in its existence entirely

unreasonable.” Martin, 297 F.3d at 1313. Even if Defendant’s family members

were not named in the affidavit, the affidavit states that a probation officer had

informed law enforcement of the family members’ statements. It was not

unreasonable for the magistrate to have found this information reliable, nor

was it unreasonable for law enforcement officers to rely on that information.

And while a judicial officer should not rely solely on tips by anonymous

sources to issue a warrant, see United States v. Hirschhorn, 649 F.2d 360, 363

(5th Cir. 1981), 1 this affidavit contained information from other sources and




1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
Eleventh Circuit adopted as binding precedent all decisions of the former Fifth Circuit
handed down prior to October 1, 1981.
                                         17
 Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 18 of 20




independent law enforcement investigation. Defendant objects to a narrow

scope of information in the affidavit, but the entirety of the affidavit shows that

there were multiple sources of relevant information, which together are not so

lacking in indicia of probable cause as to render official belief in its existence

entirely unreasonable. Cf. Ortega v. Christian, 85 F.3d 1521, 1525 (11th Cir.

1996) (stating that “determining whether an informant’s tip rises to the level of

probable cause” requires the court to “assess the totality of the circumstances,”

and that “the corroboration of the details of an informant’s tip through

independent police work adds significant value to the probable cause

analysis”). Moreover, the warrant concerned a search for not only the firearms

but also Defendant, who was the subject of an outstanding arrest warrant and

was believed to reside at the searched residence. See Doc. No. [18-2], pp. 4–5.

Therefore, the Court agrees with the R&R that the good faith exception applies.

      Concerning the alleged staleness of the information about the firearms,

the R&R correctly noted that courts have established no “arbitrary time

limitations for presenting information to a magistrate” and that staleness is

reviewed on a case-by-case basis, taking into consideration factors such as the

maturity of the information, the nature of the suspected crime, the character of


                                       18
 Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 19 of 20




the items sought, and the nature and function of the premises to be searched.

Doc. No. [29], pp. 12–13 (citing United States v. Harris, 20 F.3d 445, 450 (11th

Cir. 1994)). Here, the affidavit indicated that Defendant possessed the firearms

“at all times.” And because a firearm is not consumable in the manner a drug

is, such a statement could reasonably have led the law enforcement officers and

the magistrate reasonably to believe that Defendant still retained the firearms

and that they would be located at his residence, or at least that there would be

“a fair probability of discovering contraband.” See United States v. Anton, 546

F.3d 1355, 1358 (11th Cir. 2008). The Court disagrees with Defendant’s

argument that United States v. Piloto, 562 F. App’x 907, 913 (11th Cir. 2014) is

inapplicable. Even if the affidavit did not clarify exactly when family members

informed that Defendant possessed firearms, the fact that the item in question

was a firearm that was not likely to be dispersed quickly allows for a longer

period of time to have elapsed from the tip to the execution of the warrant. See

United States v. Deering, 296 F. App’x 894, 898 (11th Cir. 2008). Here, under the

totality of the circumstances and the corroborating information in the affidavit,

cf. United States v. Bervaldi, 226 F.3d 1256, 1264–65 (11th Cir. 2000), the Court

finds that the lapse of at least seven months did not render the affidavit so


                                      19
 Case 2:20-cr-00038-SCJ-JCF Document 35 Filed 05/04/21 Page 20 of 20




lacking in indicia of probable cause that it would have been unreasonable for

law enforcement officers to rely on it. Therefore, the Court agrees with the R&R

that the good faith exception applies, and Defendant’s objections are due to be

denied.

IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES as moot Defendant’s

Motion to Suppress Statements (Doc. No. [16]). Further, the R&R (Doc. No [29])

is ADOPTED in its entirety. Defendant’s objections (Doc. No. [31]) are

OVERRULED. Defendant’s Motions to Dismiss Indictment (Doc. No. [17]) and

Suppress Evidence (Doc. No. [18]) are DENIED.



      IT IS SO ORDERED this 4th day of May, 2021.



                                       s/Steve C. Jones
                                      ________________________________
                                      HONORABLE STEVE C. JONES
                                      UNITED STATES DISTRICT JUDGE




                                      20
